Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2007 Cowlitz Bancorporation (Exact Name of Registrant as specified in its charter) Washington 0-23881 91 - 529841 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 927 Commerce Ave. Longview, Washington 98632 Address of Principal Executive Office and Zip Code Registrant's telephone number including area code 360-423-9800 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02 Results of Operations and Financial Condition. On April 26, 2007, Cowlitz Bancorporation issued a press release announcing financial results for the first quarter of 2007. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits. 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COWLITZ BANCORPORATION (Registrant) Date: April 26, 2007 By: /s/ Gerald L. Brickey Gerald L. Brickey, Chief Financial Officer
